IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41119
                         Summary Calendar



RONALD E. PATTERSON ET AL.,

                                         Plaintiffs,

LOTTIE PATTERSON, acting on behalf of
Ronald E. Patterson, deceased; LOTTIE PATTERSON,

                                         Plaintiffs-Appellants,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-95-CV-665
                       - - - - - - - - - -

                         September 7, 1999

Before JONES, DUHE’, and STEWART, Circuit Judges.

PER CURIAM:*

     Lottie Anderson, widow of Ronald E. Patterson, appeals the

district court’s judgment affirming the Commissioner’s decision

denying her husband’s request for Disability Insurance Benefits

and Supplemental Security Income pursuant to 42 U.S.C. § 405.     We

review the Commissioner’s decision to determine whether the

decision is supported by substantial evidence in the record and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41119
                                -2-

whether the Commissioner applied the proper legal standards in

evaluating the evidence.   Ripley v. Chater, 67 F.3d 552, 555 (5th

Cir. 1995).

     Patterson makes the following arguments:    1) the

Commissioner’s failure to file all exhibits with the record

violated her due process; 2) the Administrative Law Judge’s (ALJ)

conclusion that Patterson did not meet the listing of impairments

for diabetes mellitus is not supported by substantial evidence;

3) the ALJ failed to consider whether Patterson’s death was

caused by diabetes mellitus; 4) the ALJ did not properly credit

Patterson’s complaints of disabling pain; 5) the ALJ mistakenly

determined that Patterson was not disabled through the date of

the ALJ’s decision; 6) the ALJ’s finding that Patterson could

perform light duty work is not supported by substantial evidence;

7) the ALJ’s conclusion that Patterson could perform a

significant number of jobs in the national economy is not

supported by substantial evidence.

     We have reviewed the record and the parties’ briefs, and we

find that the Commissioner applied proper legal standards and the

decision is supported by substantial evidence.    Accordingly, the

district court’s order is AFFIRMED.

     AFFIRMED.